Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicants’ amendments filed on 12/13/2021 have been entered. Claims 1, 10 have been amended. Claims 17-20 have been canceled.  Claims 21-25 have been added. Claims 1, 2, 4-16, 21-25 are still pending in this application, with claims 1, 10, and 21 being independent.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/13/2021 has been entered.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with James Keys on 7 February 2021.

The application has been amended as follows: 
In claim 8 line 2, change “the geographic coverage area” to --the defined geographic coverage area--.
In claim 15 line 2, change “the geographic coverage area” to --the defined geographic coverage area--.
In claim 16 lines 2-3, change “the geographic coverage area” to --the defined geographic coverage area--.
In claim 22 line 2, change “the geographic coverage area” to --the defined geographic coverage area--.

In claim 22 line 1, change “one transmitter positioned” to --one transmitter is positioned--.

Allowable Subject Matter
Claims 1, 2, 4-16, and 21-25 are allowed.
The following is an examiner’s statement of reasons for allowance:

Regarding claim 1, the prior art of record, taken alone or in combination, fails to teach or fairly suggest receiving by a receiver 
integral with a vehicle having a present geolocation
at least one area-relevant dataset, wherein said at least one area-relevant dataset includes data which defines a signage geolocation which specifies a geographic location at which a location-based message is to be generated, data which defines a signage content which specifies at least characters to be displayed in the location-based message that is to be generated, and data which defines a signage appearance which specifies a plurality of preset combinations of writing color, background color, and shape for the location-based message that is to be generated; 
upon receiving the at least one area-relevant dataset, creating a digital road sign image having an appearance and information defined by the data which defines signage appearance and the data which defines the signage content in the at least one area-relevant dataset that was received.
The art of record fails to teach upon receiving sign data, creating a digital sign from the attributes described in the claim.  The Examiner has interpreted the claim language to mean receiving a dataset triggers the construction of the digital sign.  The prior art of record receives sign datasets and constructs signs based on the location of the vehicle.

Regarding claim 10, in light of the allowance of claim 1, the method in claim 10 comprises the allowable subject matter in claim 1. Therefore, claim 10 is allowed for the same reasons as claim 1.

Regarding claim 21, in light of the allowance of claim 1, the method in claim 21 comprises the allowable subject matter in claim 1. Therefore, claim 21 is allowed for the same reasons as claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN Z ELBINGER whose telephone number is (571)272-5131. The examiner can normally be reached 8:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on 571-272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/STEVEN Z ELBINGER/Primary Examiner, Art Unit 2613